Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered June 15, 1988, which convicted defendant of murder in the second degree and robbery in the first degree and sentenced him to concurrent prison terms of 20 years to life and 8V3 to 25 years, respectively, is affirmed.
While the dissent begins its analysis questioning whether the evidence in this case is sufficient to support defendant’s conviction of robbery in the first degree and felony murder, it ultimately concludes (at 512) that "proof of the defendant’s guilt may have been legally sufficient to sustain both the robbery and murder convictions”.
As set forth in detail in the dissent, the evidence in this case, viewed in a light most favorable to the People, forcefully and overwhelmingly establishes defendant’s guilt of both robbery and felony murder. In a circumstantial evidence case, for guilt to be proven beyond a reasonable doubt the hypothesis of guilt should flow naturally from the facts proved, and be consistent with them; and the facts proved must exclude to a moral certainty every reasonable hypothesis of innocence (e.g., People v Benzinger, 36 NY2d 29, 32). Here, the proof meets that exacting standard.
Beverly Eason testified that she planned the robbery with the defendant, and that on the night in question she and defendant went to the victim’s social club, with defendant waiting outside while Eason entered the club to make certain that the intended victim was alone and unarmed. Upon ascer*508taining such to be the case, Eason left the social club and signaled these facts to the defendant, after which she returned to her apartment located one block away.
The other key prosecution witness, Ertha Lee, who lived near the social club, testified that while she was returning home at approximately 11:15 that evening, she ran into the victim, with whom she was acquainted, in front of the social club and spoke to him for a few minutes. Continuing home, she noticed defendant, also known to her, standing on a stoop and wearing a plaid lumber jacket. Shortly thereafter, while sitting at home near her window which overlooked the social club, Ms. Lee saw defendant enter the club alone. A few minutes later, she saw defendant, still alone, but without his jacket, leave the club while walking fast. Ms. Lee recalled that the door to the social club remained open when defendant left, „a fact she particularly noted because that door was not usually open. A few minutes after defendant’s departure, the victim’s brother arrived at the social club and immediately called out for someone. Shortly thereafter the police arrived.
The police officers, summoned by the victim’s brother, testified that when they arrived at the social club, they found the victim dead from stab wounds in his chest, with his pockets turned inside out. No drugs or money were found either on the person of the deceased or in the club, but various drug paraphernalia were present. A photo of the crime scene showed a plaid lumber jacket lying next to the victim’s body.
Eason further testified that on the following day she went to the defendant’s apartment and asked him why he had killed the deceased. Defendant laughed, denied the murder, and stated that the "next guy” did it. Defendant admitted that he robbed the victim of money and drugs and stated that no one had seen him. He threatened to shoot Eason and her family if she said anything.
As the dissent recognizes, upon viewing this evidence in a light most favorable to the People, the guilt of the defendant flowed naturally from the facts' proved and was consistent with them, and when viewed as a whole these facts excluded to a moral certainty every reasonable hypothesis of defendant’s innocence. Indeed, it has often been stated that circumstantial evidence is frequently more reliable and stronger than direct proof. (E.g., People v Benzinger, supra; People v Gallo, 75 AD2d 148.) Here, defendant’s conviction was clearly proven beyond a reasonable doubt by legally sufficient evidence and should be sustained.
*509The dissent’s contention that the conviction should be reversed because of the court’s failure to deliver a circumstantial evidence charge is not persuasive. Despite the express opportunity to do so, defendant failed to make a request for such a charge. Moreover, by reason of defendant’s failure to object to the court’s omission of this charge, the issue is not preserved for appellate review even if it is assumed that this is a wholly circumstantial evidence case. (CPL 470.05 [2]; People v Dawson, 115 AD2d 612.) While the dissent points to one case where such an error was reviewed under the Appellate Division’s "interest of justice” scope of review (CPL 470.15 [6]; People v Tsotselashvili, 135 AD2d 759), interest of justice review is not mandated, especially where, as here, the evidence of defendant’s guilt is overwhelming.
The reason for heightened scrutiny in a circumstantial evidence case is the danger that a jury might fall into "logical gaps—that is, subjective inferential links based on probabilities of low grade or insufficient degree—which, if undetected, elevate coincidence and, therefore, suspicion into permissible inference.” (People v Cleague, 22 NY2d 363, 367.) Here, there is no such danger. The evidence, taken as a whole, has no such logical gaps, and the failure to give a circumstantial evidence charge did not prejudice the defendant.
In any event, the evidence here was not entirely circumstantial. Defendant’s statements on the following day to his accomplice Eason amounted to a confession. A confession is a voluntary express acknowledgment by the accused that he engaged in conduct which constitutes the crime charged, or an essential part of it. (People v Edwards, 147 AD2d 586, 587, citing Richardson, Evidence § 540 [Prince 10th ed].) Unlike People v Sanchez (61 NY2d 1022), where defendant’s admission merely placed him at the crime scene and the court held that the failure to grant a circumstantial evidence charge requested by the defendant was reversible error, here defendant’s confession did more than place him at the scene of the crime. Defendant confessed to committing the robbery, which occurred simultaneously with the murder and which was an essential element of the felony murder charge.
In People v Rodriquez (134 AD2d 153), relied on by the dissent, there was not only a specific request for a circumstantial evidence charge, but there was also an absence of any direct evidence that defendant had entered the store that he was charged with burglarizing. Here, there was direct evidence, in the testimony of Ms. Lee, that defendant entered *510and exited the social club at the time the robbery and murder were committed.
Accordingly, the judgment should be affirmed. Concur— Kupferman, J. P., Ross, Carro and Ellerin, JJ.